Opinion by
Judge Rogers,
This is an appeal of Andorra Nurseries, Inc. from an order of the Court of Common Pleas of Mont*481gomery County affirming the decision of the Board of Supervisors of Whitemarsh Township denying the appellant’s application for final subdivision approval. We affirm the order on the opinion of Judge Stanzia.ni reported at Pa. D. & C.3rd ( ).
Order
And Now, this 31st day of January, 1983, the order of the Court of Common Pleas of Montgomery County dated October 8,1980 is affirmed.